Me. Chief Justice Fullee,
after stating the case, delivered the opinion of the court.
This appeal must be dismissed for want of jurisdiction. The constitution of New Jersey provides that the governor shall have power “ to grant reprieves to extend until the expiration of a time not exceeding ninety days, after conviction.” Art. Y, § 9; 2 Charters and Constitution, 1318. The verdict was returned June 15. Sentence was passed October 13, and- a. reprieve for thirty days was granted December 4,-1894. Appellant contends that the word “ conviction ” relates to the verdict of the jury and not to the sentence of-the court, and that, therefore, the governor had no power to grant the reprieve, nor subsequently to issue the warrant of execution. But.the contention that petitioner cannot be made to pay the penalty for the crime of which he was adjudged guilty, because he was not executed at the time originally designated, by reason of the interposition of the governor at his • instance, which petitioner alleges was, as matter of construction of the state constitution, unauthorized, was not sustained by the chief justice of the State nor by the associate justice of its Supreme Court, to whom, severally, he applied, and their action is not open to review here. With the disposition of state questions by the appropriate state authorities, it is not the province of this court to interfere, and there is no basis for the suggestion of any violation of the Constitution of.the United States; the denial of due process of law; or deprivation of any right, privilege, or. immunity secured to him by the Constitution or laws of the United States. Hallinger v. Davis, 146 U. S. 314; In re Kemmler, 136 U. S. 436; Caldwell v. Texas, 137 U. S. 692; In re Converse, 137 U. S. 624; McNulty v. California, 149 U. S. 645.
Moreover, the order from which the appeal was taken was *700not a final decision of the Circuit Court of the United States for the District of New Jersey, but was an order of the circuit judge at. chambers, and an appeal from such an order will not lie. Rev. Stat. §§ 763, 764; Act of March 3, 1885, c. 353, 23 Stat. 437; Carper v. Fitzgerald, 121 U. S. 87; In re Lennon, 150 U. S. 393 ; McKnight v. James, 155 U. S. 685.

Appeal dismissed.

*701APPENDIX.
CHIEF JUSTICE TANEY TO ME. CHASE.
SUPEEME COURT OF THE UNITED STATES.
December Term, 1862.
ORDER OE COURT. .
Tuesday, March 10, 1863.
Ordered, upon the request of the Chief Justice, that the following letter from him to the Secretary of the Treasury be entered on the records of the court:
Washington, February 16, 1863.
Sir : I find that the act of Congress of. the last session imposing a tax of three per cent on the salaries of all officers in the employment of the United States, Has been construed in your department to embrace Judicial Officers, and the amount of the tax has been deducted from the salaries of the judges.
The first section of the third article of the Constitution provides that “The judicial power of the United States shall be vested in one Supreme Court, and such inferior courts as Congress may from time’to time ordain and establish. The judges of both the Supreme and Inferior Courts shall hold their offices during good behavior, and shall at stated times receive for their services a compensation which shall not be diminished during their continuance in office.”
The act in question, as you interpret it, diminishes the compensation of every judge three per cent, and if it can be diminished to that extent by the name of a tax, it may in the same way be reduced from time to time at the pleasure of the legislature.
*702The Judiciary is one of the three great departments of the government, created and established by the Constitution. Its duties and powers are specifically set forth, and are of a character that requires it to be perfectly independent of the two other departments, and in order to place it beyond the reach and above even the suspicion of any such influence, the power to reduce their compensation is expressly withheld from1 Congress, and excepted from their- powers of legislation.
Language could not be more plain than that used in the Constitution. It is moreover one of its most important and essential provisions. For the articles which limit the powers of the legislative and executive branches of the government, and those which provide safeguards for the protection of the citizen in his person and property, would be of little value without a judiciary to uphold and maintain them, which was free from every influence, direct or„indirect, that might by possibility in times of political excitement warp their judgments.
Upon these grounds I regard an act of Congress retaining in the Treasury a portion of the compensation of the judges, as unconstitutional and void; and I should not have troubled you with this letter, if there was any mode by which the question could be decided in a judicial proceeding. But all of the judges of' the courts of the United States have an interest in the question, and could not therefore with propriety undertake to hear and decide it. -1 am, however, not willing to leave it to be inferred from my silence that I admit the right -of the legislature to diminish in this, or any 'other mode, the compensation of the judges when once fixed by law; and my silence would naturally — perhaps necessarily — be looked upon as acquiescence on my part in the power claimed and exercised under this act of Congress; and would be regarded as a precedent, establishing the principle that the legislature may at its pleasure regulate the salaries of the judges of the courts of the United States, and may reduce their compensation whenever Congress may think proper.
Having been honored with the highest judicial station under the Constitution, I feel it to be more especially my duty to uphold and maintain the constitutional rights of that department of the government, and not by any act or word of mine, leave it to be supposed that I acquiesce in a measure that displaces it from the independent position assigned it by the statesmen who framed the Constitution; and in order to guard against any such inference, *703I present to you this respectful but firm and decided remonstrance against the authority’ you have exercised' under this act of Congress, and request you to place this protest upon the public files of your office as the evidence that I have done everything in my power to. preserve and maintain the Judicial Department in the position and rank in the government which the Constitution has assigned to it.
I am, sir, very respectfully yours,
It. B. Tanev.
Hon. S. P. Chase,

Secretary of the Treasury.